BASKIN, J.
This is an action to set aside a deed to the premises described in the complaint, executed by the plaintiffs to the defendant, who is the appellant. It is alleged in the complaint “that said premises were and are used and occupied by plaintiffs as a home; that the plaintiffs are old, infirm, and feeble in both mind and body, the plantiff John Harter being eighty years of age, and the plaintiff Elizabeth Harter being seventy-five years of age; that neither of said plaintiffs are able to read writing, and are incompetent to attend to business matters; that neither of these plaintiffs, at the time of the alleged signing of said deed, had any knowledge or information that they were signing or executing a deed conveying their home, and were informed by the defendant that the signing of the deed or paper was a mere matter of form, and conveyed nothing; that plaintiffs relied on these representations when they signed the same; that, in addition to the age and feebleness of the plaintiffs, they were each slightly under the influence of liquor.” The answer admits that said premises were and are used by plaintiffs as a home, and. that they are old, but that defendant is not informed as to their age, and admits-the execution and delivery of the deed to said premises, and denies all the other allegations of the complaint hereinbefore quoted, except as above admitted. The following findings of fact were made in the court below: “Third. That the actual amount of money received by plaintiffs and paid by defendant was the sum of $30, and no more. Fourth. That at the time of the making and the execution of said deed the plaintiffs in this action, the parties of the first part to said deed, were old and feeble in mind and body, and partially intoxicated, and unable to *345understand or transact ordinary business, and were incapacitated for transacting tbis business. Eiftb. That on tbe same ■date of tbe signing and executing of said deed an agreement was executed by all of tbe parties .to tbis action, and duly filed and recorded, tbe conditions of wbicb said agreement were claimed by defendant to be in full satisfaction of tbe purchase price mentioned in tbe deed. Sixth. That tbe considerations named in said agreement were not adequate for tbe' consideration of tbe purchase price of tbe property conveyed in tbe deed, and were not a sufficient consideration. Seventh. The plaintiffs in tbis action were not sufficiently advised of tbe terms and conditions of said agreement to enable them to understand tbe purport of tbe same, or to enable them t.o understand tbe consideration that they were receiving for tbe deed of conveyance they executed, and were deceived by tbe agent of tbe defendant who procured their signature to tbe same..” As conclusions of law, tbe court found that tbe deed “is illegal and void,” and decreed that tbe same be set aside and canceled. Tbe substance of tbe errors assigned is that tbe evidence is insufficient to justify tbe decree, and that each of the foregoing findings of fact is not justified by tbe evidence. Tbe evidence is amply sufficient to sustain tbe fourth and seventh findings of fact, and these findings alone justify tbe decree.
The plaintiffs testified in tbe case, and, being before the trial court, it bad a better opportunity to judge of whether they were incapacitated to bind themselves by tbe deed than tbe appellate court. While tbe evidence in respect to tbe other findings is more conflicting, there was evidence to support them, and tbe conflict in tbe evidence was substantial. In tbe ease of Sidney Stevens Implement Co. v. South Ogden Land, Bldg. & Imp. Co., 20 Utah 267, 280, 58 Pac. 843, 846, we held that “the trial judge, having tbe witnesses before him, can observe their deportment upon tbe stand, and is therefore in a better position to judge of their credibility and *346the weight of the evidence than are the judges of the appellate court. Eor this reason, although the Supreme Court Tas power under section 9, article 8, of the Constitution to review facts in an equity case’ (McKay v. Farr, 15 Utah 261, 49 Pac. 649), still, unless the evidence is clearly insufficient to sustain the findings, they will not be disturbed by the appellate court. Such a practice in appellate courts, in chancery cases, is well established.”
In the opinion delivered by Bartch, C. J., in McCornick v. Mangum, 20 Utah 17, 19, 20, 57 Pac. 428, it is said: “As to these contentions there is a substantial conflict in the evidence. Upon conflicting testimony, the trial court, having had an opportunity to observe the bearing of the witnesses on the stand, their manner of testifying, and the apparent frankness and candor with which they made their statements, found all the material issues in favor of respondent, and it is not shown that there was any oversight or mistake of the court in making the findings and decree. We have repeatedly held that under such circumstances we will not disturb the judgment.” Larson v. Onesite, 21 Utah 38, 43, 59 Pac. 234; Wilson v. Cunningham, 24 Utah 167, 181, 67 Pac. 118-122. In the latter case, recently decided by this court, it is said in the opinion delivered by Miner, O. J.: “There is some conflict in the testimony in this case, but even if the evidence were more evenly balanced the case would still come under the rule, frequently announced, that, in cases where the trial court saw the witnesses and heard their testimony, it is better able to judge of their truthfulness and credibility than is this court from reading the testimony. As has been frequently held, we have power, under the Constitution, to review questions of fact in equity cases. Still, when such cases have been regularly tried before a court of equity, and facts found on all material issues, this court will not disturb the findings, unless they are so manifestly erroneous as to demonstrate some oversight or mistake which necessarily affects the sub*347stantial rights of tbe appellant. We do not wish to be understood, however, that we are concluded by the findings of the trial court. We do not mean that we have abdicated our supervision and control over facts in equity eases. But when there is a great or irreconcilable conflict in the testimony, or it is evenly balanced, and the findings of the trial court are sustained by the evidence, such findings will ordinarily be sanctioned by our affirmance; but, when the testimony preponderates on one side or the other in such a way as to convince this court that the court below has erred, its judgment will be reversed. McKay v. Farr, 15 Utah 261, 49 Pac. 649; Klopenstine v. Hays, 20 Utah 56, 57 Pac. 712; Whitesides v. Green, 13 Utah 341, 44 Pac. 1032, 57 Am. St. Rep. 740; Bank v. Stapp (Ky.), 30 S. W. 1000; Benne v. Schnecko (Mo.), 13 S. W. 82.” These eases are decisive of the case at bar.
It is ordered that the judgment be affirmed, with costs.
MINER, O. J., and BARTOH, J., concur.